Title: John Adams to Abigail Adams, 18 November 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Nov. 18. 1794
          
          I had just Sent off to the Poet office, my Letter in which I requested a Diary of Husbandry when I went to The Senate Chamber where I found your Letter of the 10th, which contained the very Thing I had asked for, very accurate & pleasing. I hope for a continuance of it, for nothing refreshes me like it, in the dull Solitude to which I am destined for four months.
          A Senate was made to Day, by the Arrival of Col Burr, as fat as a Duck and as ruddy as a roost Cock. An hundred Thousand Pounds is a very wholesome Thing I believe, and I Suppose my manifold Infirmities are owing to my Poverty. I know not whether fame lies, on this occasion, but she begins to whisper that Burr has been very fortunate and Successful as well as Several others of Govr Clintons friends, by means that I will not explain till fame explains them more in detail.
          These Simple Republicans are rewarded in this World for their Virtues, as well as admired for their Talents.
          Tomorrow We shall have the Speech, which is to be delivered in the House of Representatives as there is some doubt of the Solidity of the Building to hold a Crowd in the Senate Chamber.
          They have built us no Gallery, from which neglect, Some conclude that the Soi-disant friends of the People are afraid that the Senate will appear to the People better friends than them Selves. The Debate on Mr Gallatin’s Election Seems to have abated the public Curiosity.
          Mrs Cabot comes here, without Handmaiden or female Companion, in Six Days by the Stage Coach and is as alert as if she had done nothing.
          I am glad you went to Haverhil to see our unfortunate afflicted Sister, but am anxious about that paltry River, lest it should bring again your intermittent.
          Adieu
          
            J. A.
          
        